ITEMID: 001-61636
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF İPEK v. TURKEY
IMPORTANCE: 1
CONCLUSION: Violation of Art. 2 on account of presumed deaths;Violation of Art. 2 on account of lack of effective investigation;Violation of Art. 3;Violation of Art. 5;Violation of P1-1;Violation of Art. 13;No violation of Art. 14;No violation of Art. 18;Failure to fulfil obligations under Art. 38-1-a;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 10. The applicant was born in 1942 and is at present living in Diyarbakır, Turkey. At the time of the events giving rise to his application, the applicant was living in the Çaylarbaşı (Dahlezeri in Kurdish) hamlet attached to Türeli village in the Lice district of the province of Diyarbakır. The application concerns the alleged unacknowledged detention and subsequent disappearance of the applicant's two sons, Servet and İkram İpek, in the course of an operation conducted by security forces in his village on 18 May 1994. It further pertains to the alleged destruction of his family home and property by the security forces during the same operation.
11. The facts surrounding the disappearance of the applicant's two sons and the alleged destruction of his family home and property are disputed between the parties.
12. The facts as presented by the applicant are set out in Section 1 below. The facts presented by the Government are contained in Section 2.
13. A summary of the documents submitted by the parties is to be found in Part B. The witness evidence taken by the Court's Delegates at hearings conducted in Ankara is summarised in Part C.
14. On 17 May 1994 the applicant and his son İkram İpek were tending their sheep away from the village of Türeli when soldiers approached them and asked them for identification. After being shown identification, the soldiers went on their way. The applicant's other son, Servet İpek, had good relations with soldiers from Lice and had even made tea for them on occasions.
15. On 18 May 1994 at about 10 a.m. the applicant, together with his son İkram İpek, was bringing his sheep back to their hamlet near Türeli village, when a group of about 100 soldiers in uniform raided the village. The soldiers left their vehicles outside the hamlet and entered it on foot. They were armed with G-3 rifles and other weapons. A military helicopter circled above the hamlet. The applicant has since learned that the soldiers were not from Lice, but from around Bolu. The Lice soldiers had told the applicant previously to be wary of the soldiers from Bolu.
16. The soldiers told the applicant and İkram İpek to gather with the other villagers, that is, men, women and boys –the young girls were told to remain in the hamlet – by the local school, which is located outside the hamlet. The houses in the hamlet cannot be seen from the school. One group of soldiers remained by the school; the other group went into the hamlet.
17. The applicant saw flames rising from the village and his hamlet, and the women and children began to weep. The soldiers who were with them threatened them, saying: “If you start crying, we will burn you just like your houses”. All the villagers then fell quiet.
18. Both the applicant's and his brother's houses were completely destroyed by fire. After most of the houses had been destroyed, the soldiers released the villagers. But they did not release the applicant's sons İkram İpek and Servet İpek, or Seyithan, Abdülkerim, Nuri and Sait Yolur. These men went with the soldiers in order to carry the latter's equipment to their vehicles.
19. When the applicant returned to the hamlet, he saw that the houses were in flames. The young girls told him and the other villagers that the soldiers had thrown some white powder into the houses and had set them alight. The fires were so far advanced that there was nothing the applicant could do.
20. Since a few of the houses had not caught fire, the applicant and the other villagers thought they could shelter in them.
21. At about 3.30 p.m., the same soldiers raided the hamlet again. They asked why some of the houses had not been burned. When the applicant and the other villagers replied: “we did not put them out, you could not have lit them properly”, the soldiers said: “we shall burn them now”, and they burned the remaining houses. The applicant has since learned that the villages of Türeli and Makmu Kirami were also burned down that day.
22. The applicant's wife Fatma then asked the soldiers, in Kurdish, about what had happened to her sons İkram İpek and Servet İpek. The soldiers could not understand Kurdish, and asked what she had said. When the applicant explained that she was asking about her sons, the soldiers replied that they were in Lice and that they would be released soon.
23. After this second burning, the soldiers waited in the village, and only left in the direction of Lice in the evening.
24. Since his own house had been burned, the applicant with his wife Fatma, his son Hakim, and Sevgol, the wife of his son İkram İpek, moved to a house which had been evacuated two years previously in the hamlet of Kalenderesi, also attached to Türeli village. All they had left were the clothes they were wearing. Neighbours gave them a few more clothes. They remained there, in abject poverty, for some four months. The applicant has since moved to Diyarbakır. The Government have provided no aid or assistance to the applicant or his family ever since the time when his house was burned.
25. Abdülkerim, Nuri and Sait Yolur, who had been taken into custody together with İkram and Servet İpek, were released the next day. They themselves did not speak to the applicant afterwards but informed him through a third person that they had been held together until 10 p.m. the first night with their eyes bound. At 10 p.m. they were separated from İkram and Servet İpek and they never saw the two brothers again. Seyithan Yolur remained with İkram and Servet İpek. All three have been missing ever since.
26. About 15 days after İkram and Servet İpek were taken into custody, and having heard nothing about their whereabouts, the applicant travelled to Diyarbakır. With the help of a relative, he applied to the office of the Diyarbakır State Security Court (Diyarbakır Devlet Güvenlik Mahkemesi, hereafter DGM) chief public prosecutor. He also applied to the Lice public prosecutor's office and the Lice gendarmerie command. The applicant was unable to obtain any information about his sons from any of these State authorities.
27. In the meantime, in a letter dated 15 September 1994, Mr İbrahim Erge, a senior colonel at the Chief of Staff in Ankara, informed Mr Şakir Yolur that the security forces had not conducted any operation on 18 May 1994 in the Çağlarbaşı hamlet of Türeli village attached to the Lice district and that his son Seyithan Yolur had not been apprehended.
28. On 27 October 1994 the applicant filed another petition with the DGM chief prosecutor in Diyarbakır, asking him to investigate what had happened to his sons. The applicant was not permitted to meet the prosecutor, but a plain-clothes policeman who was there looked at the records and told the applicant verbally that the individuals in question were not there.
29. The applicant's other son, Hakim İpek, sent two or three petitions to the Governor of the State of Emergency. He received two replies consisting of denials that his brothers had ever been detained. He was so angry that he tore the letters up and disposed of the pieces.
30. On 23 December 1999 the applicant went to the Kulp Gendarmerie Commander's Office at the request of the latter. He was asked where his sons were. The applicant stated that they had been taken away by the State. The gendarmes accused him of lying, insisted that his sons had in fact been taken by the PKK, yelled at him, and asked him why he was complaining about the Turkish State. Under duress the applicant was obliged to apply his thumbprint to documents prepared by the gendarmes, the contents of which were not made known to him.
31. No security operation was conducted in Türeli village or in Dahlezeri hamlet on 18 May 1994. Neither the applicant's sons nor any other persons had been taken into custody.
32. The applicant did file a petition with the DGM chief public prosecutor in Diyarbakır on 27 October 1994, stating that his sons Servet and İkram İpek had been taken into custody and requesting the prosecutor to investigate his sons' fate. The chief public prosecutor asked the security forces whether the applicant's sons had been taken into custody for an offence falling within the jurisdiction of DGMs. The security forces informed the prosecutor that this was not the case and the applicant was informed of this outcome.
33. The applicant made no applications about the alleged disappearance of his sons to the offices of the Lice public prosecutor or to the Lice District Gendarmerie Commander. However, following the communication of the application to the Government, an ex officio investigation into the allegations was conducted by the Lice public prosecutor. However, it was not possible to locate the applicant at the address given by the applicant in his application form as submitted to the Commission. Moreover, the applicant was not known by the people living in the neighbourhood. His name was not registered in the registry of the head (muhtar) of the neighbourhood.
34. The Government further stated that no evidence has been found during the investigation to prove that the alleged offences had been committed by the security forces and that the Lice District Administrative Council (Lice İlçe İdare Kurulu) had rendered a decision not to prosecute members of the security forces. It had not been possible to communicate this decision to the applicant as his address was not known to the authorities and the Lice Governor had therefore ordered the publication of the outcome of the investigation in a newspaper.
35. The Government finally stated that the applicant had been invited to the Kulp Gendarmerie Commander's Office in order to make a statement as part of the administrative investigation in which the Kulp Gendarmerie Commander had been appointed as investigator.
36. On 26 December 1999 the Gendarmerie Commander questioned the applicant in relation to his allegations and the applications he had filed with various authorities, including a certain “European Human Rights Diyarbakır branch”. The applicant repeated his allegations that his two sons, İkram and Servet, along with the Yolur brothers had been taken away and that all the houses in his hamlet had been burned down by soldiers. The applicant further deposed that he had not applied to the “European Human Rights Diyarbakır branch”. Nor had he given any statement to the latter body or signed any document in respect of his allegations.
37. The following information appears from documents pertaining to the investigation carried out following the communication of the application to the respondent Government on 7 March 1995.
38. On 3 March 1995 Mr Sefa Özmen, a deputy to the Diyarbakır Governor, informed Mr Hakim İpek, in response to the allegations contained in his petition of 23 January 1995, that the security forces had not conducted any operation in the region on the dates mentioned in his petition, that his brothers were not on the list of persons wanted by the security forces and that the whereabouts of his brothers were not known to the authorities.
39. On 25 April 1995 the Diyarbakır chief public prosecutor instructed the Diyarbakır police headquarters to summon the applicant to his office so that a statement could be taken from him. The address of the applicant recorded in this letter is the same as the one given in the application form with the exception of the name of the block of flats. According to the application form, the name of the block of flats was 'Varol', but in the prosecutor's letter the name was recorded as 'Baro'.
40. On 2 May 1995 the Diyarbakır police informed the public prosecutor that there were no blocks of flats called Baro in the street indicated by him. This letter went on to say that the applicant was not known by the people living in the neighbourhood and that his name was not registered in the registry of the head (muhtar) of the neighbourhood.
41. On 18 May 1995 the commander of the Tepe gendarmerie station, in whose jurisdiction Türeli village was located, recorded in a report that Abdülrezzak İpek and his family had left the village and had gone to the town of Dörtyol near Hatay to work.
42. On 24 May 1995 the Diyarbakır chief public prosecutor sent a copy of the letter he had received from the International Law and Foreign Relations Directorate of the Ministry of Justice on 20 April 1995 to the Lice chief public prosecutor and asked him to investigate the applicant's allegations that his house had been burned down and that his sons had been taken away by the security forces.
43. On 7 June 1995 the Lice chief public prosecutor sent a letter to the gendarmerie commander of Lice and instructed the latter to confirm whether or not an operation had been conducted in Turalı village on 18 May 1995 and whether Servet and İkram İpek had been detained. He also asked the commander to find out the applicant's address and to summon the applicant to his, i.e. the prosecutor's, office.
44. On 13 June 1995 the Lice prosecutor sent another letter to the Lice gendarmerie commander's office and informed the latter that the name of the village was incorrectly recorded as 'Turalı' which was within the jurisdiction of the town of Hani. The prosecutor repeated his requests in his letter of 7 June 1995 and asked the gendarmerie commander to look for the applicant in the village of 'Türeli'.
45. On 20 June 1995 the Lice gendarmerie commander replied to the prosecutor's requests. The commander stated that the said persons had never been detained by his soldiers and that no operation had been conducted in the vicinity of Türeli village at that time. The commander finally stated that the applicant had moved to the town of Dörtyol in the province of Hatay to work.
46. On 21 June 1995 the Lice prosecutor took a decision of non-jurisdiction and sent the file to the office of the Lice district governor. This action was taken pursuant to the Law on the Prosecution of Civil Servants Memurin Muhakematı Kanunu) according to which authorisation must be sought in order to investigate the actions of members of the security forces.
47. On 2 February 1996 the gendarmerie commander of Diyarbakır, in an apparent response to a request from the Lice governor's office, appointed Turgut Alpı, a gendarmerie lieutenant-colonel, to investigate the applicant's allegations.
48. On 28 February 1996 the newly appointed Lieutenant- Colonel Alpı instructed the Lice gendarmerie commander to forward copies of the names and addresses of the military personnel who had been working in the area at the time of the incident. He further requested copies of all operation reports, operation logbooks, custody ledgers and any other relevant documents.
49. Also on 28 February 1996 Lieutenant-Colonel Alpı instructed the Diyarbakır police headquarters to take a statement from one Abdurrezzak İpek in respect of allegations of village destruction and disappearances. According to this letter, Abdurrezzak İpek was born in 1959 and living in Diyarbakır.
50. The Diyarbakır police headquarters forwarded a copy of the statement taken from Abdulrezak İpek on 8 March 1996 and a copy of his identity card to Lieutenant-Colonel Alpı.
51. Abdulrezak İpek stated in his statement that he did not even know where Türeli village was and that his children had not been taken away by soldiers. In fact, he did not have any children with those names. According to the copy of his identity card, this Abdulrezak İpek was born on 1 January 1959.
52. On 12 March 1996 the Lice gendarmerie commander replied to Lieutenant-Colonel Alpı's requests and enclosed copies of two pages of custody ledgers and copies of two pages of operation logbooks in which the day-to-day activities of the Lice gendarmerie were recorded. The Lice commander further stated in his letter that his soldiers had not conducted an operation in Türeli village on 18 May 1994 and that Servet and İkram İpek had not been detained. The letter further states that Major Şahap Yaralı had been Lice gendarmerie commander on 18 May 1994 but he had since been posted to another town in central Anatolia. Sergeant-Major Şükrü Günlükçü had been commander of the Tepe gendarmerie station in whose jurisdiction Türeli village was located. He had since been posted to a town in the west of the country.
53. Copies of the custody ledgers, which were enclosed with this letter, have been submitted to the Court. They do not contain the names of İkram or Servet İpek. A copy of the daily activities logbook kept at the Lice gendarmerie station does not mention any operation planned, or conducted, at the relevant time.
54. On 25 March 1996 Lieutenant-Colonel Alpı concluded his investigation report. He came to the conclusion that no operation had been conducted by security forces in Türeli village on 18 May 1994 and that the security forces had not even gone to that village on that day. LieutenantColonel Alpı further considered that the statement taken from Abdurrezzak İpek in which the latter stated that he was not from Türeli village and that his house had never been burned down or that his children had not been taken away, also proved that no operation had taken place. He recommended that authorisation to prosecute members of the security forces should not be granted as there was no evidence to prove that the alleged events had taken place. This report was forwarded to the Lice governor's office on 1 April 1996.
55. On 16 May 1996 the Lice District Administrative Council, under the presidency of the Lice Governor, decided on the basis of the information submitted by Lieutenant-Colonel Alpı not to grant authorisation for the prosecution of members of the security forces. This decision was appealed against ex officio pursuant to domestic law.
56. On 18 October 1996 the Diyarbakır Regional Administrative Court (Diyarbakır Bölge İdare Mahkemesi), sitting as an appeal court, rejected the appeal and upheld the decision not to grant authorisation for the prosecution of members of the security forces. It had not been possible to communicate this decision to Abdurrezzak İpek since his address was unknown to the authorities. Thus, the Lice Governor ordered the publication of this decision in a newspaper.
57. Finally, the applicant has submitted a letter dated 21 January 2000 and signed by Şakir Yolur, the father of Seyithan Yolur and the uncle of Sait and Nuri Yolur who were allegedly taken from the village by soldiers and detained together with the applicant's sons.
58. Mr Yolur, who also lived in the same village as the applicant, confirmed the applicant's version of events and added that Sait and Nuri had been released but that his son Seyithan had not been released. He has not heard from his son Seyithan since the incident.
59. Mr Yolur made inquiries at various military establishments in the region and sent a telegram to the Chief of Staff of the Turkish Armed Forces in Ankara (Genel Kurmay Başkanlığı) complaining about the disappearances in the course of the impugned events.
60. The Chief of Staff stated in his reply that no operation had taken place and that the persons referred to had not been detained.
61. The facts of the case being in dispute between the parties, the Court conducted an investigation with the assistance of the parties. In this respect, three delegates of the Court took oral evidence between 18 and 20 November 2002 from eight witnesses. A further three witnesses had been summoned but did not appear for various reasons. The evidence given by the witnesses may be summarised as follows.
62. The witness told the delegates that he had lived in the hamlet of Dahlezeri outside Türeli village between 1969 and May 1994 when the “Government destroyed the hamlet.” About twenty families lived in the hamlet. The inhabitants were all in some way related. The applicant kept livestock and grew crops for his living.
63. The applicant stated that two military raids had taken place on the hamlet on 18 May 1994. The first raid began around noon, at the time of the midday prayer. The soldiers gathered all the inhabitants (about a hundred) in front of the school, including the children. The village muhtar, with whom he enjoyed a good relationship, was not present. The men were separated from the women and children. When questioned by the Delegates, the applicant stated that the soldiers had collected the inhabitants' identity documents. No names were called out. Six persons, including his sons, İkram and Servet, were led away by the soldiers. These persons were chosen at random (“You, you and you.”) and were made to carry the soldiers' rucksacks. The soldiers returned the identity documents to the other inhabitants and then released them. During this time, the applicant could see that the hamlet had been set on fire. When he returned to the hamlet, he found that the houses, including his own house, belongings and livestock, had been burned.
64. The inhabitants started to salvage their property and belongings. However, at 6 p.m., the soldiers returned and ordered everyone to evacuate the village. According to the applicant, an order was given to shoot the inhabitants if they tried to put out the flames. They were made to walk for a long time. During this time he could hear messages coming through on the soldiers' walkie-talkies to halt the operation. They were threatened that they would be killed if they tried again to put the fires out. On being questioned at the hearing, the applicant affirmed that he could understand Turkish. The applicant later mentioned in his evidence that other villages had been burned that day, including Türeli.
65. The applicant confirmed his belief during questioning that the raids were conducted by soldiers. He related that they were dressed as such, carried G-3 or G-1 rifles and used military vehicles and helicopters during the raids. The applicant stated that he had never seen any members of the PKK in the hamlet. While there may have been clashes between the PKK and the security forces away from the area, there had never been any clashes in his neighbourhood. He maintained that there had been no PKK members in the hamlet. When questioned, the applicant stated that PKK members may have come to the hamlet and may have been given food since the inhabitants were afraid of them. According to the applicant, there were no village guards in the hamlet, although the authorities had proposed that inhabitants set up a village-guard system.
66. The applicant further testified that the soldiers who carried out the raids were from Bolu. They were accompanied by soldiers from Lice. Soldiers from Lice had come to the area in the past to carry out checks. The applicant also affirmed that his sons İkram and Servet had never been arrested by the security forces before the operation on 18 May 1994, and he could offer no explanation as to why they had been taken away. His son, İkram, had returned home from Ankara two days before the military operation to enjoy a rest. His other son, Servet, worked as a shepherd.
67. As to his own enquiries concerning the whereabouts of his sons, the applicant stated that he had applied to the authorities in Kulp, Lice, Istanbul and Ankara, as well as to the Human Rights Association in Diyarbakır. He deposed that, following the events of 18 May 1994, he had obtained from a soldier the name of the commander in charge of the operation, a Major Osman Duman. He had never disclosed that information to anyone before.
68. The witness had been married to İkram İpek for six months at the relevant time. She stated that her husband had just returned to the hamlet from Ankara where he had spent three months. On the morning of 18 May 1994 her brother-in-law, Servet İpek, informed the family that the hamlet was full of soldiers. Everyone was forcibly made to assemble at the school outside the hamlet. In the meantime, the houses were set alight. The witness stated that the raid occurred at 11 a.m. and that the burning took place at noon.
69. When the inhabitants were outside the school, the soldiers took their identity cards. Six people, including her husband İkram and her brother-in-law Servet, were picked out, apparently on account of their youth, and told to carry the soldiers' gear to the military vehicles.
70. The remaining inhabitants were allowed to return to their houses at 1 p.m. However, with the exception of a few houses, everything had been burned down, including their family home and belongings. The soldiers returned to the hamlet again at around 6 p.m. with orders to kill the inhabitants. Houses which had only partly been burned or where the flames had been extinguished were again set on fire. The inhabitants were all led away from the hamlet. The witness stated that she could make out from the radio communications between the soldiers that the order to kill them had been revoked. They were released at 7 p.m. but ordered not to stay in the hamlet. The witness went to live with her parents in Diyarbakır.
71. The witness had no doubts that the operation was carried out by Turkish soldiers. She was unable to assess how many soldiers were involved. She testified that there were no members of the PKK living in the hamlet and that she had no recollection of PKK members ever having come to the hamlet for assistance. When questioned by the Delegates, the witness affirmed that neither her husband nor her brother-in-law had ever been in trouble with the authorities. The witness stated that she was never requested by the authorities to give a statement about the above events.
72. The witness is the applicant's son and the brother of İkram and Servet İpek. He stated that the events under investigation had taken place on 18 May 1994 when soldiers arrived in the village. He estimated that five thousand soldiers were involved in what he referred to as the “general operation.” The soldiers approached the hamlet on foot from Pilgrimage Hill where they had left their military vehicles. They rounded up the inhabitants at the local school where they separated the men from the women. Everyone's identity cards were taken. The soldiers picked out six of the villagers including his brothers İkram and Servet İpek and the three Yolur brothers to carry their rucksacks back to the vehicles. The witness affirmed that he saw these individuals being led away on foot towards the military vehicles and getting into the vehicles. The soldiers handed back the identity cards to the remaining villagers who went back to the hamlet only to find that the houses had been set alight. The witness stated that his family's livestock and belongings had been destroyed. According to the witness, these events took place at noon.
73. Some villagers attempted to extinguish the flames. However, the soldiers returned around 4 or 5 p.m. with orders to kill them. The villagers were rounded up and taken away. However, an order came over the military radio not to fire on the villagers. They were allowed to return but were threatened with death if they tried to put out the fires.
74. When questioned by the Delegates the witness stated that there were no PKK members living in the hamlet or in the neighbouring village, and if any members visited they would be denied assistance since the inhabitants were afraid of reprisals from the authorities. Moreover, there were no guards in the hamlet - although the authorities had proposed the setting up of a village-guard system. The witness had no explanation as to why the hamlet had been destroyed and his brothers taken away. He did however refer to an incident in Türeli village about a half an hour away in which a number of soldiers were killed. The witness informed the Delegates that all the villages in the neighbouring region had been burned.
75. The witness stated that he and his father (the applicant) had made many attempts in writing to find out from the authorities about the fate of his missing brothers. They were consistently informed that İkram and Servet were not in detention. The witness stated that, out of anger, he tore up and threw away the replies which he had received from the regional governor. The witness told the Delegates that his father had been told the name of the commander of the operation by a soldier whom he had met in the Kiran neighbourhood. His father had written down the name.
76. The witness stated that he had been born in Dahlezeri hamlet. However, at the beginning of 1994 he was living in Diyarbakır. There were twenty households in the hamlet and all the families were in some way related. He knew both İkram and Servet İpek. The witness had returned to the hamlet two days before the start of the military operation. He related to the Delegates that troops from Bolu and other areas had arrived in the vicinity on 17 May 1994 and that there may have been thousands of them involved in the operation. On the following day, all the villagers were made to assemble in a group in front of the local school while the soldiers, who had arrived in the hamlet on foot, burned down the houses. When questioned by the Delegates, the witness stated that five or six soldiers stood guard around the inhabitants outside the school, and he estimated that there may have been sixty to seventy, maybe even a hundred, soldiers involved in the operation in the hamlet.
77. According to the witness, the school where everyone was grouped was ten metres away from the hamlet. He could see the fires burning in the hamlet. The villagers' identity documents were taken by the soldiers and six of them (himself, Abdülkerim Yolur, Sait Yolur, Seyithan Yolur, İkram İpek and Servet İpek) were requested to carry the soldiers' rucksacks up to their vehicles which had been parked on the hilly area around the village. When questioned, the witnessed stated that the military vehicles were not visible from the school. The witness told the Delegates that the soldiers commented that Seyithan Yolur would be taken to Lice and conscripted into the army since he had evaded his military service. The witness estimated that the six of them left with the soldiers around 9 to 10 a.m. On their way to the military vehicles, he could see from a hill that smoke was rising again from the village. By the time they reached their destination, it was late afternoon. However, rather than being released, they were then taken in an open-top military vehicle to Lice along with fifty or sixty soldiers. He could see smoke rising from the villages along the route to Lice. It was dark when they arrived there. They were made to get out of the vehicle and to lie face down. The witness remarked that many other persons arrived around this time. He estimated that about one hundred and fifty persons were lying down in front of the establishment. Their identity cards were collected. The witness stated that he and two others (his brothers Sait and Abdülkerim Yolur) were taken to a custody room where they spent the night. They were never ill-treated during this time. In the morning their identity documents were returned and they were told to leave. The last time that he saw İkram and Servet İpek was when they were lying down after being taken from the military vehicle. The witness stated that when he arrived back in the hamlet, the houses had been burned.
78. The witness had no explanation as to why he and his two brothers were released whereas the İpek brothers and Seyithan Yolur were kept in custody. When questioned, the witness deposed that the place to which they had all been taken was “a large military place in Lice”.
79. The witness had no doubt that the people who raided the hamlet were soldiers carrying G-3s. He had never heard of any PKK activity in or around the hamlet, and had no explanation as to why the hamlet had been burned; nor had he ever heard of a Major Osman Duman.
80. The witness stated that he was from the same hamlet as the İpek family. All the families living there were related. He had returned to the hamlet on 17 May 1994 from Aydın for a visit. Soldiers on foot raided the village between 11 a.m. and noon on 18 May 1994. He was certain that they were soldiers since they were carrying G-3s. A helicopter flew above the area. The soldiers arrived in the hamlet on foot. The inhabitants were all made to assemble at the school on the edge of the hamlet, men on one side, women on the other. The soldiers took everyone's identity documents. He could see the hamlet being burned. Six of them (himself, Mehmet Nuri Yolur, Sait Yolur, Seyithan Yolur, İkram İpek and Servet İpek) were requested to carry the soldiers' bags up to Türeli village. The soldiers kept their identity documents, but returned the identity documents of the persons who remained behind. They set off around noon with the soldiers for Türeli village, which was burning. They reached the outskirts around 2 p.m. Rather than being released as promised, they were made to await the arrival of military vehicles from Lice to take the soldiers back. The witness stated that Türeli village was burning at the time, although they did no go into the village and they did not see any villagers. The six of them got into one of the vehicles and set off towards sunset for Lice. According to the witness there were about one hundred soldiers in the truck. When they arrived in Lice, at the “Regiment”, they were made to lie on the ground and were divided into two groups of three. The witness was unable to confirm whether, apart from the six, there were other persons lying on the ground. One group comprised İkram and Servet İpek and Seyithan Yolur. The witness stated that this was the last occasion on which he saw them. Their names were read out. He and his brothers, Mehmet Nuri and Sait, were taken inside the “Regiment” and spent the night in a cell-like room as the soldiers' guests since by that stage it was dark. They were well-treated. There were two other persons in the room whom they did not know. When questioned, the witness was unable to provide any precise description of the building where he spent the night. He confirmed that the cell door was locked and guarded. The following morning they were handed their identity documents and released. He returned to the hamlet where he remained for one or two nights, sleeping in the open. When questioned, the witness stated that he had no explanation as to why İkram and Servet İpek and Seyithan Yolur had been detained. He had no knowledge of any PKK activity in the area and had never heard of a Major Durmuş.
81. The witness stated that seventeen or eighteen villages might have been burned on 18 May 1994.
82. The witness stated that he had been serving in Diyarbakır when he was appointed on 2 February 1996 to investigate the applicant's complaints. He found no records at the Lice District Gendarmes Headquarters to indicate that İkram and Servet İpek had been taken into custody or that an operation had been conducted on 18 May 1994 by the gendarmes or military units. The commander at Lice was interviewed and he confirmed that neither of these persons had been taken into custody. The investigation was closed on the basis of the absence of documentary evidence that the İpek brothers had been detained. According to the witness there was no need to obtain the operational records of the military, given that the Lice District Gendarmes Commander at the time had responsibility for the whole area. When asked about the possibility that the Bolu brigade may have been in the area at the time of the incident, the witness observed that the Lice District Gendarmes Commander would have been aware of this. The witness reaffirmed that he had established through the Lice District Gendarmes Headquarters that no operation had been conducted in or around 18 May 1994. When questioned, the witness stated that he did not find it necessary to ascertain from the Bolu brigade whether it had records of operations which it had conducted in 1994. He repeated that the district gendarmerie commander would have had any such information since he had overall responsibility for the area. It had been established that he did not have any information.
83. The witness told the Delegates that he did not personally visit Dahlezeri hamlet or Türeli village since he knew that the inhabitants had all left. He knew the area, having served there and knew that the villages had been abandoned at some stage. The witness could not confirm whether Dahlezeri hamlet or Türeli village had actually been destroyed by burning. When questioned on this point, the witness observed that the terms of reference of his investigation also extended to the allegation that the hamlet had been burnt down. The Lice District Gendarmerie Headquarters informed him that this matter had been investigated and it was found that the hamlet had not been destroyed as alleged. The witness conceded that the report which was sent to him by the commander of the Lice District Gendarmes Headquarters only mentioned that no military operation had been carried out. The witness further stated that no villages in the area had been destroyed by military units. On the other hand, he had personally witnessed the burning of villages by the PKK.
84. The witness declared that, with the exception of the first name and family name, he had no personal identification details of the applicant Abdürrezzak İpek at the time of his investigation. Thus, when someone of the same name was located and questioned by the Diyarbakır police, there was no reason to believe that the wrong man had been interviewed. No attempts were made to question other members of the applicant's family or inhabitants of the hamlet since they had no addresses for them. Moreover, there had been intense terrorist activity in the area at that time. The witness deposed that Captain Şahap Yaralı had not been questioned since it could not be established that the İpek brothers had been taken into custody and, in addition, Captain Şahap Yaralı had been posted out of the area by the time he undertook his investigation.
85. The witness confirmed that he had been the Lice District Gendarmerie Commander in 1994 and that his responsibilities included overall command of the Tepe gendarme station. His responsibilities had included Türeli village. He deposed that no military operations had been carried out in the area under his jurisdiction on 18 May 1994. Had any such operation been conducted on that day, either by the gendarmes or by the military or jointly, it would have been recorded in the log book of the district gendarmerie headquarters. The witness affirmed that the armed forces, including the Bolu commando brigade, would have notified his command of any operation which was to be undertaken, including on 18 May 1994. Notification of planned military operations was established practice.
86. The witness stated that no purpose would have been served by visiting the Dahlezeri hamlet or Türeli village in the course of his investigation. The area had been the scene of intense terrorist activity and the villagers had been forced to leave by the PKK. The witness observed that there must exist a minute recording that an officer had questioned former inhabitants of the Dahlezeri hamlet. He stressed that the security forces had never engaged in village burning or forcible evacuation of villagers.
87. When questioned, the witness reiterated that the names of all persons who were taken into custody were entered in the custody register. There was no reference in the register to the detention of the İpek brothers. The witness noted that no entries were made in respect of persons who were in the gendarme station under observation, for example for the purposes of simple investigations.
88. The witness, when asked if he had heard of a Major Osman Durmuş, stated that there had been a Major Osman in the region at the time of his service there. He recollected that Major Osman was in the area in an advisory capacity to one of the battalions which was responsible for overseeing the local elections.
89. The witness was the commander of the Tepe gendarme station between October 1993 and July 1994. He was responsible, inter alia, for ensuring the security of Türeli village and its inhabitants. He stated, however, that he had never been to Türeli or Dahlezeri during his term of service at the Tepe gendarme station. He explained that at the relevant time they were unable to get to the remote villages since they did not have a vehicle at their disposal. The witness did observe that the soldiers under his command would have visited Türeli village for the purposes of carrying out investigations. The witness deposed that no military operation had been conducted on 18 May 1994 in the region, either by the soldiers under his command or by the armed forces, including the Bolu commando brigade. If any such operation were to be conducted by forces not under his command, he would have been informed twenty-four hours in advance.
90. According to the witness, there had been intense terrorist activity in the area, which forced many people to leave their villages and to move to safer places, such as Diyarbakır. He tried in vain to convince the villagers not to leave their villages. The villagers told him that they were sick of terrorists coming to their villages and forcibly taking their food provisions or abducting their sons. The witness rejected any suggestion that the authorities could have ordered the villagers to leave their villages or that they could have been responsible for the immigration from the region.
91. When questioned about the allegations that Dahlezeri hamlet had been destroyed and that the applicant's two sons had been taken away by soldiers, the witness averred that he had never received any such information during his term of service. Had he ever been informed of such an incident he would have carried out an investigation into the allegations and would have reported the situation to the district gendarmerie command to which his station was attached. No application was ever filed about missing persons either by Abdurrezak İpek or any other person. The witness further deposed that he had never been questioned by the Turkish authorities in relation to the applicant's allegations before the Court. The witness never heard of a Major Osman Duman serving in the area in question. However, he might have served in another division or at the Lice infantry battalion, which was stationed in an unused school.
92. Article 125 of the Constitution provides:
“All acts or decisions of the administration are subject to judicial review ...
The administration shall be liable to indemnify any damage caused by its own acts and measures.”
93. The above provision is not subject to any restrictions even in a state of emergency or war. The latter requirement of the provision does not necessarily require proof of the existence of any fault on the part of the administration, whose responsibility is of an absolute, objective nature, based on a concept of collective liability and referred to as the theory of “social risk”. Thus, the administration may indemnify people who have suffered damage from acts committed by unknown or terrorist authors when the State may be said to have failed in its duty to maintain public order and safety, or in its duty to safeguard individual life and property.
94. The principle of administrative liability is reflected in the additional section 1 of Law no. 2935 of 25 October 1983 on the State of Emergency, which provides:
“... actions for compensation in relation to the exercise of the powers conferred by this Law shall be brought against the administration before the administrative courts.”
95. The Criminal Code makes it a criminal offence
(a) to deprive an individual unlawfully of his or her liberty (Article 179 generally, Article 181 in respect of civil servants);
(b) to subject an individual to torture or ill-treatment (Articles 243 and 245);
(c) to commit unintentional homicide (Articles 452 and 459), intentional homicide (Article 448) or murder (Article 450);
(d) to oblige an individual through force or threats to commit or not to commit an act (Article 188);
(e) to issue threats (Article 191);
(d) to carry out an unlawful search of an individual's home (Articles 193 and 194);
(f) to commit arson (Articles 369, 370, 371, 372), or in case human life is endangered aggravated arson (Article 382),
(g) to commit arson unintentionally by carelessness, negligence or inexperience (Article 383); or
(h) to damage another's property intentionally (Articles 526 et seq.).
96. For all these offences complaints may be lodged, pursuant to Articles 151 and 153 of the Code of Criminal Procedure, with the public prosecutor or the local administrative authorities. The public prosecutor and the police have a duty to investigate crimes reported to them, the former deciding whether a prosecution should be initiated, pursuant to Article 148 of the Code of Criminal Procedure. A complainant may appeal against the decision of the public prosecutor not to institute criminal proceedings.
97. If the suspected authors of the contested acts are military personnel, they may also be prosecuted for causing extensive damage, endangering human lives or damaging property, if they have not followed orders in conformity with Articles 86 and 87 of the Military Code. Proceedings in these circumstances may be initiated by the persons concerned (non-military) before the competent authority under the Code of Criminal Procedure, or before the suspected persons' hierarchical superior (sections 93 and 95 of Law no. 353 on the Constitution and Procedure of Military Courts).
98. If the alleged author of a crime is an agent of the State, permission to prosecute must be obtained from local administrative councils (the Executive Committee of the Provincial Assembly). An appeal against the local council's decisions lies to the Supreme Administrative Court; a refusal to prosecute is subject to an automatic appeal of this kind.
99. Any illegal act by civil servants, be it a crime or a tort, which causes material or moral damage may be the subject of a claim for compensation before the ordinary civil courts. Pursuant to Article 41 of the Civil Code, an injured person may file a claim for compensation against an alleged perpetrator who has caused damage in an unlawful manner whether wilfully, negligently or imprudently. The civil courts pursuant to Article 46 of the Civil Code may compensate pecuniary loss and non-pecuniary or moral damages awarded under Article 47.
100. Proceedings against the administration may be brought before the administrative courts, whose proceedings are in writing.
101. Damage caused by terrorist violence may be compensated out of the Aid and Social Solidarity Fund.
102. Since approximately 1985, serious disturbances have raged in south-east Turkey between the security forces and the members of the PKK (Workers' Party of Kurdistan). This confrontation has, according to the Government, claimed the lives of thousands of civilians and members of the security forces.
103. Two principal decrees relating to the south-eastern provinces of Turkey have been made under the Law on the State of Emergency (Law no. 2935 of 25 October 1983). The first, Decree no. 285 (10 July 1987), established a regional governorship of the state of emergency in ten of the eleven provinces of south-east Turkey. Under Article 4 (b) and (d) of the decree, all private and public security forces and the Gendarmes' Public Peace Command are at the disposal of the regional governor.
104. In the case of alleged terrorist offences, the public prosecutor is deprived of jurisdiction in favour of a separate system of State security prosecutors and courts established throughout Turkey.
105. The public prosecutor is also deprived of jurisdiction with regard to offences alleged against members of the security forces in the state of emergency region. Decree no. 285, Article 4 § 1, provides that all security forces under the command of the regional governor (see paragraph 41 above) shall be subject, in respect of acts performed in the course of their duties, to the Law of 1914 on the prosecution of civil servants. Thus, any prosecutor who receives a complaint alleging a criminal act by a member of the security forces must decline jurisdiction and transfer the file to the Administrative Council. These councils are composed of civil servants, chaired by the governor. A decision by the Council not to prosecute is subject to an automatic appeal to the Supreme Administrative Court. Once a decision to prosecute has been taken, it is for the public prosecutor to investigate the case.
106. The second, Decree no. 430 (16 December 1990), reinforced the powers of the regional governor, for example to order transfers out of the region of public officials and employees, including judges and prosecutors, and provided in Article 8:
“No criminal, financial or legal responsibility may be claimed against the state of emergency regional governor or a provincial governor within a state of emergency region in respect of their decisions or acts connected with the exercise of the powers entrusted to them by this Decree, and no application shall be made to any judicial authority to this end. This is without prejudice to the rights of individuals to claim indemnity from the State for damage suffered by them without justification.”
VIOLATED_ARTICLES: 13
2
3
5
NON_VIOLATED_ARTICLES: 14
18
